                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 1:17-cr-20904-UU-1

UNITED STATES OF AMERICA,


v.

DANNY ANGEL RODRIGUEZ,

      Defendant.
_____________________________/

                                            ORDER

       THIS CAUSE is before the Court upon Defendant’s Objections to Presentence

Investigation Report (D.E. 179) (the “PSR Objections”).

       THE COURT has considered the PSR Objections and pertinent parts of the record and is

otherwise fully advised in the premises.

       With Defendant’s consent, this Court referred a portion of the PSR Objections to United

States Magistrate Judge John J. O’Sullivan for the issuance of a report and recommendation on the

following topics: (a) the appropriate marihuana conversion ration to apply to ADB-FUBINACA,

as well as the question of whether the Guidelines’ marihuana conversion ratio tables can even be

applied to ADB-FUBINACA; (b) the issue regarding the inclusion of the weight of the carrier (the

card stock paper) that was infused with the ADB-FUBINACA in determining the drug weight; (c)

whether ADB-FUBINACA is an analogue of AB-FUBINACA; (d) the issue of whether or not

there was a Kastigar violation; (e) whether the Defendant maintained the storage space (had

dominion and control) that was ultimately searched by law enforcement; and (f) the amount of the

alleged laundered funds (collectively, the “Referred Topics”). D.E. 180, D.E. 214.

                                                1
         On January 30, 2019, and after a two-day hearing (D.E. 245, D.E. 246), Magistrate Judge

O’Sullivan issued a Report (the “Report”) (D.E. 261) recommending that the PSR Objections

pertaining to the Referred Topics be overruled. Specifically, Magistrate Judge O’Sullivan made

the following findings:

             •    The Guidelines conversion ratio should be 1 to 167, as THC is the most closely
                  related controlled substance in the U.S.S.G. § 2D1.1 Drug Equivalency Table.

             •    The carrier medium (i.e., the stock paper) weight should be included in calculating
                  the controlled substance weight under the Guidelines.

             •    ADB-FUBINACA is an analogue of AB-FUBINACA.

             •    The Government did not learn of the 110 Barnes & Noble packages, nor any of the
                  pieces of legal mail or obituary mail, as a result of any Kastigar violations — that
                  is to say, no Kastigar violations occurred.

             •    Defendant “maintained,” that is, exercised control over, the storage unit.1

             •    $260,110 in laundered funds are attributable to Defendant.

See Report.

         The parties were given fourteen days to file objections to the Report. Multiple extensions

of time to file the objections were granted (D.E. 270, D.E. 284), and Defendant timely filed his

objections to the Report on March 5, 20192 (D.E. 289) (the “R&R Objections”). The Government

did not file objections to the Report, see LoConte v. Dugger, 847 F.2d 145 (11th Cir. 1988), cert.



1
  Magistrate Judge O’Sullivan also made a finding regarding the primary purpose or principal use of the storage unit.
See Report at 44–45. However, the Court finds that its referral order was ambiguous as to whether Magistrate Judge
O’Sullivan should have made such a finding, as the order specifically references “dominion and control” over the
storage unit and not any of the other components of the premises enhancement. As a result, Defendant will be
permitted to argue the remaining components of the enhancement at the June 10, 2019 continued sentencing.
2
 Defendant filed his R&R Objections on March 1, 2019, in accordance with the Court’s deadline, but filed those
objections under seal without first obtaining leave to do so. The Court denied the motion to seal the R&R Objections
on March 4, 2019 (D.E. 288), and Defendant promptly filed an unsealed version of the R&R Objections, to which the
Court refers in this Order.
                                                         2
denied, 488 U.S. 958 (1988) (holding that failure to timely file objections bars the parties from

attacking factual findings on appeal), nor any response to the R&R Objections.

          Upon de novo review, the Court agrees with Magistrate Judge O’Sullivan’s Report and

concurs in all of his findings (except the finding pertaining to the primary purpose or principal use

of the storage unit). The Court has carefully considered the R&R Objections and finds that they

were sufficiently addressed by the Report or are beyond the scope of the Referred Topics.

          Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Report, D.E. 261, is RATIFIED, ADOPTED, and

AFFIRMED. It is further

          ORDERED AND ADJUDGED that the R&R Objections, D.E. 289, are OVERRULED. It

is further

          ORDERED AND ADJUDGED that the PSI Objections pertaining to the Referred Topics

are OVERRULED. It is further

          ORDERED AND ADJUDGED that Defendant MAY NOT RE-LITIGATE the following

topics:

                •   The drug conversion ratio under the Guidelines.

                •   The inclusion of the carrier medium in calculating the weight of the controlled
                    substance.

                •   The controlled substance analogue issue.

                •   The Kastigar issues.

                •   The “maintenance” component of the premises enhancement.

                •   The amount of laundered funds.

It is further
                                                     3
       ORDERED AND ADJUDGED that the Court reserves ruling on the remaining issues in

the PSI Objections, and Defendant MAY address these issues and only these issues at the

continued sentencing:

           •   The leader-organizer enhancement.

           •   The remaining components of the premises enhancement, that is, whether the
               storage unit was maintained for the purpose of manufacturing or distributing a
               controlled substance.

           •   The enhancement for use of friendship, affection, etc. to involve another individual
               in the illegal purchase, sale, transport, or storage of controlled substances.

           •   The number of packages/mailings to be attributed to Defendant.

           •   Acceptance of responsibility.

           •   Credit for “overtime” served.

           •   Whether a downward departure or variance is warranted.



       DONE AND ORDERED in Chambers at Miami, Florida, this _6th__ day of June, 2019.



                                                     _____________________________
                                                     URSULA UNGARO
                                                     UNITED STATES DISTRICT JUDGE


copies provided:
Danny Angel Rodriguez, pro se

counsel of record via cm/ecf




                                                4
